Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention in claims 1 and 15 regards the structure of clock wires, different stages of shift registers and connection lines connecting the clock wires and the shift registers. Regarding these features, Applicant specifically claims that the clock wires and the connecting lines have corresponding contact portions respectively. Further, Applicant specifically claims that there are first and second openings in the common electrodes corresponding to the contact portions respectively and that the first and second openings have different size in a plan view. 
Examiner conducted search to find these limitations, but could not find prior arts that would teach these limitations alone or in combination in obvious manner before the effective filing date of the claimed invention. Following are most relevant prior arts from the Examiner’s search.
Park et al (PGPUB 2018/0315387 A1) – Park teaches a display device with shift register and clock signals. On Fig. 13, Park specifically teaches the plan view structure for clock signals CLs and bridge lines BE. Park further teaches openings COP corresponding to the structure. However, Park’s display regards OLED display and teach the openings corresponding to cathode electrode, not common electrode as Applicant claims.
Park et al (PGPUB 2019/0288008 A1) – Park teaches the structure for clock lines and connections lines. However, Park does not specifically teach the openings as claimed in Applicant’s invention using common electrode. 


Kikuchi et al (PGPUB 2019/0333461 A1) – Kikuchi teaches the structure for clock lines and connection lines. However, Park does not specifically teach the openings as claimed in Applicant’s invention using common electrode. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691